            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FREUD LABARRIERE,                               No. 4:19-CV-00309

           Petitioner,                          (Judge Brann)

     v.

CLAIR DOLL, et al.,

           Respondents.
                                  ORDER

                            DECEMBER 17, 2019

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Petitioner’s petition for writ of habeas corpus pursuant to 28 U.S.C. §

          2241, ECF No. 1, is DENIED WITHOUT PREJUDICE; and

    2.    The Clerk of Court is directed to CLOSE this matter.



                                          BY THE COURT:


                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
